ORDER

TSOUCALAS, Judge.
In accordance with the decision (Sept. 20, 1995) of the United States Court of Appeals for the Federal Circuit (“CAFC”), Appeal No. 94-1363, and mandate (Nov. 14, 1995) remanding this ease with instructions, it is
ORDERED that the decision of this Court in Koyo Seiko Co. v. United States, 17 CIT 1040, 834 F.Supp. 431 (1993), that the Department of Commerce, International Trade Administration (“Commerce”), erred in using the sum-of-the-deviations methodology without a ten percent cap is vacated; and it is further
ORDERED that the order of this Court in Koyo Seiko Co., dated September 21, 1993, which modified Commerce’s model-match methodology and directed Commerce to apply the ten percent cap is vacated and the case is remanded to Commerce to employ the sum-of-the-deviations methodology without applying a ten percent cap consistent with the CAFC’s opinion; and it is further
ORDERED that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.